EXHIBIT 4(b) Form of Contract Endorsement MERGER ENDORSEMENT This endorsement is to be attached to and form a part of your Union Central Life Insurance Company policy. Effective July 1, 2014, The Union Central Life Insurance Company has merged with and into Ameritas Life Insurance Corp. As a result, Ameritas Life Insurance Corp. has assumed all obligations and liabilities under your policy. Your policy is hereby amended by changing all references of “The Union Central Life Insurance Company” to “Ameritas Life Insurance Corp.” In all other respects, the terms, conditions, and provisions of the policy to which this endorsement is to be attached shall remain in full force and effect. Premium payments, notices, claims or other actions should be mailed to our Client Service Office at P.O. Box 81889, Lincoln, NE 68501. If you have any questions, please contact your representative, or our Client Service Office at 800-745-1112. The effective date of this endorsement is July 1, 2014. AMERITAS LIFE INSURANCE CORP. 5treet Lincoln, NE 68510 Secretary President
